Citation Nr: 1025127	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-20 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The appellant had service in the Army Reserves from March 1995 to 
May 2002, with a period of active duty for training (ACDUTRA) 
from September 22, 1994 to March 10, 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That rating decision, in part, denied service 
connection for asthma and a low back disorder.  

The claim was previously before the Board in August 2007.  At 
that time, the Board reopened a previously denied and final claim 
concerning service connection for asthma.  The Board remanded the 
issues of service connection for a low back condition and asthma 
for additional development.  


FINDINGS OF FACT

1.  A low back condition was not incurred in or aggravated by 
active military service.

2.  Asthma was not incurred in or aggravated by active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low back 
condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for a grant of service connection for asthma 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held 
that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The appellant's claim was received in September 1999, prior to 
the enactment of the VCAA.  VA provided the required notice in 
correspondence sent to the appellant in October 2001, March 2002, 
and September 2007.  These letters notified the appellant of what 
was required to substantiate the claims, what were VA's 
responsibilities in obtaining information and evidence to assist 
him in completing his claims, and identified his duties in 
obtaining information and evidence to substantiate his claims.  
The September 2007 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date for 
the claimed disabilities under consideration, pursuant to the 
holding in the Dingess decision.  To the extent that the VCAA 
notice was issued after the rating decision, the Board notes that 
the claim was thereafter readjudicated by way of a supplemental 
statement of the case dated in May 2010.

VA has also made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the appellant's 
service treatment records and VA and private medical treatment 
records.  The appellant was also afforded VA medical 
examinations.  

As noted, this claim was previously before the Board in August 
2007, at which time it was remanded for additional development.  
In the Board's remand, the RO was instructed to send the 
appellant additional VCAA notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The RO was also to and 
request that the appellant provide: 1) information with respect 
to his service in the Army Reserves, including the exact dates 
and units of service; 2) legible copies of all service records in 
his possession; and 3) a list of all health care professionals 
and/or facilities where he had been treated for his asthma and 
back disabilities since March 1995.  The RO was also instructed 
to obtain a complete copy of the appellant's service treatment 
records and, if warranted, afford the appellant VA examinations.

As noted, a letter to the Veteran in September 2007 included 
information regarding the assignment of disability ratings and 
effective dates, pursuant to Dingess.  See Id.  This letter also 
requested that he provide the information regarding his military 
service and post-service medical history as noted above.  The 
Veteran did not respond to the letter.  The RO attempted to 
locate additional service records by contacting the National 
Personnel Records Center (NPRC) by way of letters dated in 
September 2007 and October 2008.  Responses received in February 
2008 and June 2009 were negative.  The RO also contacted the 
National Guard Adjutant General of Florida in February 2008; but 
the March 2008 reply was negative.  In October 2008, the RO 
contacted the National Guard Adjutant General of North Carolina.  
The November 2008 reply was negative.  In addition, the RO 
contacted the Moncrief Army Community Hospital in October 2008 
with a request for records.  In a response received in June 2009, 
the hospital indicated that there were no records available for 
the Veteran.  However, additional military records were obtained 
and downloaded from the Records Management Center in June 2009.  
The Veteran was afforded VA examinations in April 2010.  Based on 
the actions of the RO, the Board finds that there has been 
substantial compliance with the 2007 remand instructions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

Service Connection

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A "veteran" is a person who served in active military, naval, 
or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Active 
military service includes active duty, any period of active duty 
for training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
C.F.R. § 3.6(a).  

Service connection on a presumptive basis is not available where 
the only service performed is ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).  Active duty for 
training is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease, 
injury, or service-connected disability and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Service treatment records include reports of an April 1994 
prescreening form and a May 1994 entrance physical examination.  
These reports are negative for a low back condition and asthma.  
The Veteran denied having recurrent low back pain.  A sick slip 
dated in January 1995 reflects that the appellant complained of 
back pain.  He reported that he woke up with discomfort.  The 
assessment was trapezius strain.  There is no further evidence of 
complaint or treatment for a low back injury or chronic back 
condition.  

Treatment records show the appellant was treated for a cold in 
October 1994.  Physical examination showed that his lungs were 
clear to auscultation.  A sick slip dated in January 1995 
reflects that the Veteran complained of problems breathing and a 
strong cough.  A January 1995 clinic note shows a diagnosis of 
sinusitis.  Physical examination showed his lungs were clear 
bilaterally.  Chest X-rays performed in January 1995, to rule out 
pneumonia, were reported as normal.  A hospital discharge record 
dated in February 1995 reveals the Veteran was treated for what 
he described was asthma and a viral syndrome.  His discharge 
medications included Asmacort.  A February 1995 physical profile 
slip notes one of the conditions as asthma.  Another hospital 
discharge record dated in March 1995 shows the Veteran was 
treated for what he described was a throat infection.  He was 
referred to the ear, nose and throat service.  When he was seen 
there later in March 1995, the physician noted that he was then 
status post a right peritonsillar event.  He recommended a 
tonsillectomy.  Asthma was not diagnosed.  There is no further 
evidence of complaint or treatment for asthma or breathing 
problems.  A physical examination for separation from ACDUTRA 
service is not of record.  

At a VA general examination in November 1996, the appellant 
reported low back pain since January 1995.  The diagnosis was 
chronic low back pain, paralumbar myositis.  An etiology opinion 
was not provided.

At a VA respiratory exam in December 1996, the appellant reported 
that while stationed in Fort Lee, he developed a chest cold that 
lasted several weeks and developed into bronchial asthma.  He 
further reported treatment for asthma at sick call with 
medications that included Albuterol, Proventyl, and Asmacort, 
with current use of Asmacort.  The pertinent diagnosis was 
bronchial asthma.  An etiology opinion was not provided.

In November 2004, a letter was received from Dr. Vazquez, a 
private physician. Dr. Vazquez wrote that the Veteran reported 
that he was exposed to a noxious chemical in a gas chamber while 
training as a quartermaster at Fort Jackson.  Dr. Vazquez wrote 
that he had reviewed the appellant's service treatment records 
from Fort Lee, Virginia, and it was his opinion that the 
appellant's asthma began in service and the most likely etiology 
was the exposure from the gas chamber.  Dr. Vazquez stated that 
while he did not know the exact chemical exposure, any chemical 
or gas that causes upper airway irritation can result in asthma.  
He diagnosed asthma, secondary to chemical or gas exposure during 
basic training at Ft. Jackson, South Carolina.

The appellant was afforded a VA examination of his back in April 
2010.  His claims file was reviewed by the examiner.  The 
appellant reported that he awoke with back pain in January 1995, 
with no prior trauma or insult to his back.  He was diagnosed at 
the time with left trapezius strain and treated with Motrin and a 
physical profile.  The appellant further indicated that he 
currently awakens with mid-to low back pain daily.  Following a 
clinical examination, the diagnosis was normal back examination 
and X-rays.  

The appellant was also afforded a VA examination respiratory 
examination in February 2010.  At the outset, the examiner noted 
that the appellant's claims file was reviewed.  Following 
physical examination, the examiner provided a diagnosis of 
asthma.  In an addendum received in April 2010, the examiner 
opined that current asthma disability was "less likely as not 
caused by or a result of cough and sinusitis."  The rationale 
provided was that there was no evidence of an asthma diagnosis in 
the service medical records.

Analysis

Low back disorder

As shown, the available service treatment records show only one 
report of back pain in January 1995.  There is no evidence of a 
diagnosed chronic back condition in service.  Also, no current 
diagnosis of a low back disability has been provided during the 
course of this claim.  While a diagnosis of paralumbar myositis 
was provided at a December 1996 VA examination, years before the 
current claim, the current clinical findings from the VA 
examination in April 2010 show the appellant has a clinically 
normal back, despite his report of chronic back pain.  

Pain, without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 
282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Absent proof of the existence of the low back 
disability being claimed, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim of service 
connection for a low back disability.

Asthma

In this case, the appellant has been diagnosed with asthma by a 
VA examiner and a private physician.  Thus, a current disability 
has been established.  

While the service treatment records document diagnoses and 
treatment of a cold, sinusitis, and a right peritonsillar event- 
there is no confirmed diagnosis of asthma.  The only mention of 
asthma in service was in February 1995; once on a physical 
profile slip completed by an unknown individual, and on a 
hospital discharge report.  There is no indication that the 
physical profile slip was authored by a medical professional, nor 
is there evidence of clinical findings to support the 'finding' 
of asthma.  Hence, it is not considered a medical diagnosis.  The 
Veteran's statement to a hospital employee that he had asthma, 
which was then reduced to writing on the discharge form; does not 
represent a medical diagnosis.  Hence, there is no competent 
medical diagnosis of asthma shown in service. 

Despite the absence of an asthma diagnosis in service, service 
connection may be granted for the current asthma disability if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  The next question then, is whether there is a 
competent medical evidence of a relationship or nexus between the 
current disability and military service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  The claims file contains conflicting 
opinions in this regard.

For his part, the Veteran contends that his current asthma 
condition is related to his problems in service; he also reports 
a continuity of breathing difficulties after service.  The 
Veteran is certainly competent to report on his personal 
observations as to his continued breathing difficulties.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his 
statements regarding the onset and/or causation of his asthma are 
not like testimony as to a separated shoulder, varicose veins, or 
flat feet, which are capable of direct observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing 
dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (existence of a chronic disease may be 
established by competent lay evidence).  Rather, this is an 
etiological opinion as to a disease process which is beyond the 
Veteran's ability to directly observe and, thus, his statements 
in this regard do not constitute competent evidence.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony 
that Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible).

Dr. Vazquez has provided a positive nexus opinion of asthma 
secondary to chemical or gas exposure during basic training at 
Ft. Jackson, South Carolina.  While this opinion was supported by 
a rationale, the Board observes that there is no evidence in the 
claims file to show that the appellant was ever exposed to 
chemical or gas exposure during basic training.  Moreover, the 
Veteran did not report in any of the visits described above that 
he had been exposed to chemicals or gas.  The Court has held that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Dr. 
Vazquez's opinion otherwise fails to link the current asthma 
diagnosis to an incident, or diagnosis in service which is 
supported by the record.  Thus, its probative value is limited.
 
On the other hand, the April 2010 VA examiner has indicated that 
the appellant's current asthma disorder is unrelated to his 
active service.  The VA examiner conducted a comprehensive review 
of the record, discussed the pertinent medical evidence, and 
provided an opinion which was based upon the evidence of record.  
Therefore, his opinion is more persuasive and of greater 
probative weight than the unsupported private opinion and lay 
contentions of the Veteran.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim, and it is therefore denied.  
38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Service connection for a low back condition is denied.

Service connection for asthma is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


